Exhibit 10.3

 

PROMISSORY NOTE ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS PROMISSORY NOTE ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”),
made effective as of June 30, 2020 (the “Effective Date”), is entered into by
and between Inpixon, a Nevada corporation (“Assignor”), Systat Software, Inc., a
Delaware corporation (“Assignee”) and Sysorex, Inc., a Nevada corporation
(“Borrower”). Any capitalized terms not defined herein shall have the meaning
set for such term in the License Agreement (as hereinafter defined).

 

WHEREAS, Assignor and Assignee are entering into that certain Exclusive Software
License and Distribution Agreement, of even date herewith, by and among Cranes
Software International Ltd. (“Cranes”), Assignee and Assignor (the “License
Agreement”), pursuant to which Assignee has agreed to grant to Assignor an
exclusive license to market, use, sell, sublicense, modify and develop the
Products and the Systat Intellectual Property (the “Licensed Rights”);

 

WHEREAS, Assignor is the holder of a secured promissory note, dated December 31,
2018, issued by Borrower to Assignor, as amended, (the “Original Note”) in the
aggregate principal amount of $10,000,000 (together with all accrued unpaid
interest thereon through and including the Closing Date, the “Outstanding
Balance”);

 

WHEREAS, as partial consideration for the Licensed Rights, Assignor has agreed
to partition the Original Note into four new secured promissory notes in
substantially the form attached hereto as Exhibit A (each a “Partitioned Note”
and collectively, the “Partitioned Notes”), with the first Partitioned Note to
be in the original principal amount of $3,000,000 (the “Closing Note”), the
second Partitioned Note to be in the original principal amount of $1,300,000
(the “Initial Installment Note”), the third Partitioned Note to be in the
original principal amount of $1,000,000 (the “Second Installment Note”) and the
fourth Partitioned Note to be in the original principal amount of $1,000,000
plus all accrued unpaid interest under the Original Note included in the
Outstanding Balance (the “Third Installment Note”), and to assign and deliver to
Assignee the Closing Note on the Closing Date, the Initial Installment Note on
the three month anniversary of the Closing Date (the “Initial Installment Date”)
the Second Installment Note on the six month anniversary of the Closing Date
(the “Second Installment Date”), and the Third Installment Note on the nine
month anniversary of the Closing Date (the “Third Installment Date”) each as
required in accordance with the terms and conditions of the License Agreement;

 

WHEREAS, each Partitioned Note is to be in substantially the same form as the
Original Note, except that the name of the holder thereof shall be Systat
Software, Inc., as Assignee hereunder;

 

WHEREAS, Assignor and Assignee have agreed to enter into an Intercreditor
Agreement, in substantially the form attached hereto as Exhibit B (the
“Intercreditor Agreement”);

 

NOW THEREFORE, in consideration of the foregoing recitals, the covenants and
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Assignor and
Assignee agree as follows:

 

1. Assignment and Assumption. Subject to and conditioned upon the occurrence of
the Closing, (a) Assignor hereby assigns, transfers, and conveys to Assignee all
of Assignor’s right, title and interest in, to and arising under (i) the Closing
Note, effective as of the Closing Date, (ii) the Initial Installment Note,
effective as of the Initial Installment Date, (iii) the Second Installment Note,
effective as of the Second Installment Date, and (iv) the Third Installment
Note, effective as of the Third Installment Date, provided that Assignor’s
obligation to assign, transfer and convey to Assignee the Initial Installment
Note. the Second Installment Note and the Third Installment Note shall be
subject to Assignor’s right of offset against such Partitioned Notes as set
forth in Section 7.2 of the License Agreement; and (b) Assignee hereby assumes
and agrees to be bound by all of Assignor’s obligations arising under the
Partitioned Notes only to the extent the Partitioned Notes are assigned,
transferred and conveyed to Assignee as provided herein (the “Assumed
Obligations”).

 



1

 

 

2. Representations and Warranties of the Assignor. The Assignor hereby
represents and warrants to Assignee as follows:

 

a. Assignor has full corporate power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and this Agreement has
been duly and validly executed and delivered by the Assignor and constitutes the
legal, valid and binding obligation of Assignor, enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws from time to
time in effect that affect creditors’ rights generally, and by legal and
equitable limitations on the availability of specific remedies.

 

b. Assignor is the sole record and beneficial owner of the Original Note and
Assignor owns the Original Note free and clear of any lien, charge, pledge or
other encumbrance (“Liens”), except such Liens that may exist as of the
Effective Date but which are duly released by the holder(s) thereof prior to the
Closing Date.

 

3. Non-Interference of Borrower. Borrower hereby acknowledges and consents to
the assignment, transfer and conveyance of the Partitioned Notes to Assignee,
subject to and in accordance with this Agreement. Borrower represents, warrants
and covenants to Assignor and Assignee that Borrower has full corporate power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby, has obtained all requisite consents and approvals, and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, by Borrower (a) will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which Borrower is subject or any provision of its charter, bylaws, or
other governing document, or (b) will conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement to which Borrower is a party. Borrower agrees to indemnify
and hold harmless (i) Assignor, (ii) the directors, officers, agents, employees,
partners, representative and stockholders of Assignor and (iii) any professional
advisors to any person or entity in clauses (i) or (ii), from and against any
and all expenses, suits, demands, damages, obligations, liabilities, claims,
contingencies, settlement amounts, judgments, awards, costs, penalties, fines,
taxes, and criminal or civil sanctions of any nature, including reasonable
attorneys’ fees and court costs, and, to the extent applicable, cost of cover
(“Losses”), arising from or relating to a breach of any representation,
warranty, covenant or agreement, or the failure to fulfill any other obligation
of the Borrower under this Agreement.

 

4. Representations and Warranties of the Assignee. Assignee hereby represents
and warrants to Assignor that (a) Assignee has full corporate power and
authority to enter into this Agreement and to consummate the transaction
contemplated hereby, and (b) this Agreement has been duly and validly executed
and delivered by Assignee and constitutes the legal, valid and binding
obligation of Assignee, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect that affect
creditors’ rights generally, and by legal and equitable limitations on the
availability of specific remedies.

 



2

 

 

5. Indemnification. Assignee will indemnify and hold (i) Assignor, (ii) the
directors, officers, agents, employees, partners, representative and
stockholders of Assignor and (iii) any professional advisors to any person or
entity in clauses (i) or (ii) (each, an “Indemnified Party”) harmless from any
and all Losses that any such Indemnified Party may suffer or incur as a result
of or relating to any action instituted against the Indemnified Party(ies) in
any capacity, or any of them or their respective affiliates, by Borrower, with
respect to this Agreement, the Partitioned Notes (to the extent assigned to
Assignee hereunder) or the Assumed Obligations (unless such action is based upon
a breach of such Indemnified Party’s representations, warranties or covenants
under this Agreement, including actions constituting fraud). If any action shall
be brought against any Indemnified Party in respect of which indemnity may be
sought pursuant to this Agreement, such Indemnified Party shall promptly notify
Assignee in writing, and at Assignor’s sole and absolute discretion, Assignee
shall immediately take control of the defense and investigation of the action
and shall employ counsel reasonably acceptable to Assignor, to handle and defend
the action, at Assignee’s sole cost and expense. Assignee shall not settle any
action in a manner that adversely affects the rights of any Indemnified Party
without Assignor’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. The failure of any Indemnified
Party to perform any obligations under this paragraph shall not relieve Assignee
of its obligation hereunder except to the extent that Assignee can demonstrate
that it has been materially prejudiced as a result of the failure. Assignor may
participate in and observe the proceedings at its own cost and expense with
counsel of its own choosing. The costs, fees and expenses incurred by each
Indemnified Party in the investigation or defense of any claim hereunder shall
be made by periodic payments by Assignee of the amount thereof during the course
of the investigation or defense, as and when bills are received or are incurred.
The indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Indemnified Party against the Assignee.

 

6. Rights of Parties. Nothing in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any persons other than the parties to this Agreement and their respective
successors and assigns.

 

7. Benefits. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

8. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, by original or facsimile signature, each of which shall be deemed
to be an original and all of which taken together shall constitute a single
instrument.

 

9. Governing Law. The parties agree that this Agreement shall be construed
solely in accordance with the laws of the State of Nevada, notwithstanding its
choice or conflict of law principles, and any proceedings arising among the
parties in any matter pertaining or related to this Agreement shall, to the
extent permitted by law, be heard solely in the State and/or Federal courts
located in the County of San Francisco or the County of Santa Clara, CA.

 

10. Further Actions. The parties covenant and agree to execute such other
instruments or documents and to take such further action as may be reasonably
necessary or appropriate to fulfill the purposes of this Agreement.

 

11. Headings. The paragraph headings of this Agreement are for convenience of
reference only and do not form a part of the terms and conditions of this
Agreement or give full notice thereof.

 

12. Severability. Any provision hereof that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



3

 

 

13. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by electronic mail:

 

  if to Assignor:              

Inpixon

2479 E. Bayshore Rd.

Palo Alto, CA

Attention: Melanie Figueroa, General Counsel.

Email Address:*******

 

With a concurrent copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP

Attention: Kevin Friedmann, Esq.

Email Address: *******

   

 

if to Assignee:

             

Systat Software, Inc.

c/o Cranes Software International Ltd.

# 82 Presidency Building

3 & 4th Floor St. Mark’s Road

Bengaluru, India 560001

E-mail: *******

Attn: Mueed Khader

           

with a copy (which shall not constitute notice) to:

             

*******

           

if to Borrower: 

             

Sysorex, Inc.

13880 Dulles Corner Lane

Suite 175

Herndon, VA 20171

Attn: Zaman Khan

*******

           

with a copy (which shall not constitute notice) to:

 

Adams Corporate Law, Inc.

Attention: Addison K. Adams, Esq.

Email Address: *******

           

 All such notices, demands and other communications shall be deemed to have been
duly given on the business day sent (or next business day if not sent on a
business day or not sent during normal business hours of the recipient) by
e-mail to the designated e-mail address set forth above (or to such other e-mail
address as a party may designate by written notice to the other parties),
provided the sender produces a record of transmission if requested by the
addressee.  

 

14. Entire Agreement. This Agreement, the Intercreditor Agreement, and the
License Agreement contain the entire understanding between the parties, no other
representations, warranties or covenants having induced either party to execute
this Agreement, and supersedes all prior or contemporaneous agreements with
respect to the subject matter hereof.

 

15. Amendments; Modification. This Agreement may not be amended or modified in
any manner except by a written agreement duly executed by the parties to be
charged, and any attempted amendment or modification to the contrary shall be
null and void and of no force or effect.

 

[Remainder of page intentionally left blank; signature page to follow]



 



4

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement as of the
date first set forth above.

 

 

ASSIGNOR:

        INPIXON         By: /s/ Nadir Ali     Name: Nadir Ali
Title: Chief Executive Officer

 

  ASSIGNEE:       SYSTAT SOFTWARE, INC.        

By:

/s/ Tanveer A. Khader     Name: Tanveer A. Khader
Title: Vice President

 

 

BORROWER:

     

SYSOREX, INC.

 

 

  By: /s/ Zaman Khan     Name: Zaman Khan
Title: Chief Executive Officer

  

[Signature Page to Assignment and Assumption Agreement]

 



5

 

 

EXHIBIT A

 

PARTITIONED NOTE

 

See Exhibit 99.1 to Inpixon’s Current Report on Form 8-K filed with the SEC on
July 2, 2020.

 



6

 

 


EXHIBIT B

INTERCREDITOR AGREEMENT

 

See Exhibit 10.4 to Inpixon’s Current Report on Form 8-K filed with the SEC on
July 2, 2020.

 

 

7



 

